 Case 3:20-cv-00641-RJD Document 66 Filed 02/24/21 Page 1 of 2 Page ID #307




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

CORNELIUS PURNELL,                               )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )             Case No. 20-cv-641-RJD
                                                 )
WEXFORD HEALTH SOURCES, KIM K.                   )
JOHNSON, DR. DAVID ALFONSO,                      )
KAREN SMOOT, and ROB JEFFREYS,                   )
                                                 )
       Defendants.

                                              ORDER

DALY, Magistrate Judge:

       This matter comes before the court for case management purposes. On June 29, 2020,

Plaintiff filed this suit pursuant to 42 U.S.C. §1983, alleging his Eighth Amendment rights were

violated by Defendants at Shawnee Correctional Center. Plaintiff was incarcerated within the

Illinois Department of Corrections (“IDOC”) at the time he filed suit. Along with his Complaint,

he filed a motion to proceed in forma pauperis (Doc. 2). The Court granted his motion, and

pursuant to 28 U.S.C. §1915(b)(1), assessed him an initial partial filing fee $14.44 (Doc. 14). The

Court directed IDOC to forward the initial partial filing fee from Plaintiff’s account to the Clerk

of Court upon receipt of the Order.

       Defendants waived service (Docs. 27-31). Plaintiff was released from prison and filed a

Notice of Change of Address with the Court on November 24, 2020 (Doc. 56). The Court entered

a Scheduling Order on November 25, 2020, noting that Plaintiff never paid his initial partial filing

fee (Doc. 57). The Court ordered Plaintiff to either pay the initial partial filing fee or demonstrate

he did not have the means to do so on or before January 25, 2021 (Doc. 57).

                                            Page 1 of 2
 Case 3:20-cv-00641-RJD Document 66 Filed 02/24/21 Page 2 of 2 Page ID #308




        By January 29, 2021, Plaintiff still had not paid the initial partial filing fee, nor had he

submitted documentation to the Court demonstrating that he did not have the money to do so. The

Court ordered Plaintiff to show cause on or before February 12, 2021 why he should not be

sanctioned for failing to comply with the Court’s order to pay his initial partial filing fee. Plaintiff

was warned that his failure to comply with the Show Cause Order may lead to dismissal of this

case with prejudice for his failure to prosecute (Doc. 64).

        As of today’s date, Plaintiff still has not paid his initial partial filing fee, nor has he

submitted documentation to show that he cannot pay the fee. He has not filed any type of motion

for extension of time. Since November 25, 2020, he has not submitted anything to the Court,

despite two Orders requiring him to do so.

        This Court has the “inherent authority to dismiss a case sua sponte for a plaintiff’s failure

to prosecute.” O’Rourke Bros. Inc. v. Nesbitt Burns, Inc., 201 F.3d 948, 952 (7th Cir. 2000).

Such a dismissal may be made “when there is a ‘clear record of delay or contumacious behavior.’”

Daniels v. Brennan, 887 F.2d 783, 785 (7th Cir. 1989) (internal citations omitted). A month has

passed since Plaintiff’s deadline for compliance with the Scheduling Order. More than a week

has passed since Plaintiff’s deadline for compliance with the Show Cause Order. The Court

warned Plaintiff that failure to comply with the Show Cause Order may result in dismissal of this

matter with prejudice. Plaintiff failed to comply with two Orders. Consequently, this matter is

DISMISSED WITH PREJUDICE. The Clerk of Court is directed to enter judgment accordingly.

IT IS SO ORDERED.

DATED: February 24, 2021
                                                        s/ Reona J. Daly
                                                        Hon. Reona J. Daly
                                                        United States Magistrate Judge
                                             Page 2 of 2
